Mitchell, J.
Action for the wrongful seizure and sale of exempt property (grain) on execution. No case was made for the recovery of either special or exemplary damages, hence all that plaintiff was entitled to recover, under any circumstances, was the value of the property, with interest from the date of the wrongful taking. The evidence on some points was not of the most satisfactory nature, and the case was rather loosely tried and submitted, but we are of opinion that the question whether the grain was exempt was one for the jury; and, after careful computation of quantities and values testified to, we are compelled to the conclusion that, including interest for the three years and almost a half that elapsed between the seizure and the trial, the amount of damages awarded is justified *172by the evidence, although we would have been better satisfied had it oeen smaller.
The only legal question of any importance in the case arises upon the refusal of the court to instruct the jury that, “if they found that the sheriff levied on exempt property, they must use as a measure of value the actual market price of wheat at the time it was taken, as there is no evidence of wantonness on part of the sheriff at the time of making the levy.” If this instruction was intended to furnish the basis on which the jury should fix the value of the grain, it was incomplete, because it was not limited to the place of taking. But, as indicated by his argument here, the object of the request was to exclude the allowance of exemplary damages. We do not think that the request as framed fairly presented that question, or would have necessarily suggested it to the mind of the court. The only part that is at all suggestive of the point is the last clause, which is merely argumentative in form. Neither do we find anything in the record indicating that exemplary damages were claimed, or even suggested, on the trial; and the amount of the verdict is not such as to show that any such damages were awarded.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 988.)